Perlin, C. J. Claimant seeks $25,000.00 recovery for injuries alledgedly suffered while he was an inmate in the Illinois State Penitentiary at Menard, Illinois, on September 2, 1960. Respondent urges that an award be denied and the complaint be dismissed because of the failure of claimant to comply with Sections 22-1 and 22-2 of “An Act to create the Court of Claims, to prescribe its powers and duties, and to repeal an Act herein named,” Pars. 439.22-1 and 439.22-2 of Chap. 37 of the 1959 Ill. Rev. Stats. These sections provide as follows: “22-1: Within six months from the date that such injury was received 01 such a cause of action accrued, any person who is about to commence any action in the Court of Claims against the State of Illinois for damages on account of any injury to his person shall file in the office of the Attorney General and also in the office of the Clerk of the Court of Claims, either by himself, his agent, or attorney, giving the name of the person to whom the cause of action has accrued, the name and residence of the person injured, the date and about the hour of the accident, the place or location where the accident occurred, and the name and address of the attending physician, if any. “22-2 If the notice provided for by Section 22-2 is not filed as provided in that Section, any such action commenced against the State of Illinois shall be dismissed, and the person to whom any such cause of action accrued for any personal injury shall be forever barred from further action in the Court of Claims for such personal injury.” (Emphasis supplied.) Iii the instant ease, the required statutory notice was not filed in either the office of the Attorney General or the Clerk of the Court of Claims until April 25, 1961, more than six months after the date of the alleged accident herein. Since the notice herein was not filed within the six-month period required by the statute, this Court must deny the claim. The complaint is hereby dismissed. (Gossar vs. State of Illinois, No. 4828.)